Name: Commission Regulation (EEC) No 2481/84 of 27 August 1984 on the supply of various consignments of cereals to the United Nations High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 84 Official Journal of the European Communities No L 232/ 11 COMMISSION REGULATION (EEC) No 2481/84 of 27 August 1984 on the supply of various consignments of cereals to the United Nations High Commissioner for Refugees (UNHCR) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 (7), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 20 July 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (s), as last amended by Regulation (EEC) No 3323/81 f); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (') OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . if) OJ No L 124, 11 . 5 . 1984, p. 1 . (&lt; ¢) OJ No 106, 30 . 10 . 1962, p. 2553/62. O OJ No L 263, 19 . 9 . 1973 , p. 1 . (*) OJ No L 1 92, 26 . /. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27. No L 232/ 12 Official Journal of the European Communities 30 . 8 . 84 ANNEX I 1 . Programme : 1 984 2 . Recipient : UNHCR  Pakistan 3 . Place or country of destination : Karachi 4 . Product to be mobilized : common wheat 5 . Total quantity : 40 200 tonnes 6 . Number of lots : two  Lot 1 : 20 000 tonnes  Lot 2 : 20 200 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14 %) 10 . Packaging : Lot 1 :  in bulk plus 408 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilo ­ grams, 250 needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / FOR FREE DISTRIBUTION / KARACHI' Lot 2 :  in bulk plus 412 000 empty new jute sacks , minimum weight 500 g, of a capacity of 50 kilo ­ grams, 250 needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / FOR FREE DISTRIBUTION / KARACHI' 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Karachi 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 11 September 1984 16. Shipment period : Lot 1 : October 1984 Lot 2 : November 1984 17. Security : 6 ECU per tonne Note : The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 30 . 8 . 84 Official Journal of the European Communities No L 232/ 13 ANNEX II 1 . Programme : 1984 2 . Recipient : UNHCR  Somalia 3 . Place or country of destination : Berbera and Mogadishu 4. Product to be mobilized : common wheat 5 . Total quantity : 5 160 tonnes 6 . Number of lots : one in two parts : 1 : 1 720 tonnes 2 : 3 440 tonnes 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14 % ) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of . 335 g  net weight of the bags 50 kg  marking on the bags in letters at least 5 cm high : Lot 1 : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' Lot 2 : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / MOGA ­ DISHU' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Berbera and Mogadishu 14 . Procedure to be applied in order to determine supply costs : tendering 1 5 . Deadline for the submission of tenders : 1 2 noon on 1 1 September 1 984 1 6 . Shipment period : 1 to 31 October 1 984 17 . Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . No L 232/ 14 Official Journal of the European Communities 30 . 8 . 84 ANNEX III 1 . Programme : 1984 2 . Recipient : UNHCR 3 . Place or country of destination : Somalia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 2 410 tonnes (3 300 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (telex 24 076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests , which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute /polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / MOGA ­ DISHU' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Mogadishu 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 11 September 1984 16 . Shipment period : 1 to 31 October 1984 17 . Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. 50 . 8 . 84 Official Journal of the European Communities No L 232/ 15 ANNEX IV 1 . Programme : 1 984 2 . Recipient : UNHCR  Somalia 3 . Place or country of destination : Somalia 4. Product to be mobilized : maize flour 5 . Total quantity : 4 000 tonnes (6 780 tonnes of cereals) 6 . Number of lots : two Lot 1 : 1 333 tonnes  Berbera / Lot 2 : 2 667 tonnes  Mogadishu 7 . Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestro 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (1 1.01 E I) for human consumption , of sound merchantable quality, free of odour and pests  moisture content : maximum 13 %  acidity : 0,6 % maximum 10 . Packaging :  in new bags  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight on the bags : 50 kg  marking of the bags in letters at least 5 cm high : Lot 1 : 'MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION BERBERA' Lot 2 : 'MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION MOGA ­ DISHU' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Lot 1 : Berbera / Lot 2 : Mogadishu 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : at 12 noon on 11 September 1984 16 . Shipment period : 1 to 31 October 1984 17 . Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward , through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'.